                Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                  Desc
                           Exhibit Exhibit 1 - Motion to Vacate in State Court Page 1 of 27



                           NONPROFIT LEGAL SERVICES, INC.
                      1
                           Adam Dolce, Esq. [SBN 310112]
                      2    414 Yale Avenue, Suite B
                           Claremont, CA 91711
                      3    Telephone: (909) 293-8449
                           Fax: (909) 992-3554
                      4
                           Email: thenonprofitlawfirm@gmail.com
                      5
                           Attorney for Defendant, KENYA RUIZ
                      6

                      7

                      8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                      9                   COUNTY OF ORANGE – CENTRAL JUSTICE CENTER

                    10

                     11    GREGORY L. BOSSE, an individual,           Case No. 30-2012-00551965
                     12
                                          Plaintiff,                  PREVIOUSLY ASSIGNED FOR TRIAL TO:
                     13                                               Hon. Nathan Scott, Dept. C12
                                     v.
                     14                                               DEFENDANT KENYA RUIZ’S NOTICE
                     15    KENYA RUIZ, an individual; RUBEN           OF MOTION AND MOTION TO
                           RUIZ, an individual; and DOES 1 to 20,     VACATE/SET ASIDE JUDGMENT;
                     16    inclusive,                                 MEMORANDUM OF POINTS AND
                                                                      AUTHORITIES IN SUPPORT
                     17                   Defendants.
                    18                                                [Filed concurrently herewith Supporting
                                                                      Declarations; Request for Judicial Notice;
                     19                                               and Proposed Order]
                    20                                                Hearing
                     21                                               Date: 4 November 2019
                                                                      Time: 2:00pm
                    22                                                Dept. C15
                    23                                                Action Filed: March 8, 2012
                    24                                                Trial Date: October 17, 2016
                                                                      Entry Date: October 27, 2016
                    25
                                                                      RES. ID. NO. 73107445
                    26

                    27

                    28     ///

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                    1
     (909) 293-8449
                                 DEFENDANT KENYA RUIZ’S NOTICE/MOTION TO VACATE & SET ASIDE JUDGMENT AFTER TRIAL
                                                               BOSSE v. RUIZ, et al.
                Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                  Desc
                           Exhibit Exhibit 1 - Motion to Vacate in State Court Page 2 of 27



                                  TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
                      1
                                  RECORD:
                      2
                                  PLEASE TAKE NOTICE that on the 4th day of November, 2019, at 2:00pm
                      3
                           or as soon thereafter as counsel can be heard, in Department C15 of the above-entitled
                      4

                      5    Court, located at 700 W. Civic Center Drive, Santa Ana, CA 92701, Defendant and

                      6    Judgment Debtor, KENYA RUIZ, will and hereby moves this Court for an order vacating
                      7
                           and setting aside the judgment in favor of Plaintiff and Judgment Creditor, GREGORY
                      8
                           L. BOSSE, as entered after uncontested trial held October 27, 2016.
                      9
                                  This Motion is made pursuant to Cal. Code of Civil Procedure § 473(d) on the
                    10

                     11    grounds the entered judgment is void for lack of subject-matter jurisdiction, and,

                     12    regardless of jurisdiction, is the product of extrinsic fraud.
                     13
                                  This Motion is based on this Notice of Motion and Motion, the within
                     14
                           Memorandum of Points and Authorities, the Declarations of Adam Dolce and the
                     15
                           Defendant (and exhibits thereto), Defendant’s Request for Judicial Notice (and exhibits
                     16

                     17    thereto), together with all pleadings and papers on file herein, and such evidence and

                    18     argument as the Court may allow.
                     19
                                  Dated: 15 August 2019        Respectfully submitted by,
                    20
                                                               NONPROFIT LEGAL SERVICES, INC.
                     21
                                                               /s/ Adam D. Dolce
                    22
                                                               ________________________
                    23                                         ADAM DOLCE, ESQ.,

                    24                                         Attorney for the Defendant/Judgment Debtor:
                                                               KENYA RUIZ
                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                  2
     (909) 293-8449
                               DEFENDANT KENYA RUIZ’S NOTICE/MOTION TO VACATE & SET ASIDE JUDGMENT AFTER TRIAL
                                                             BOSSE v. RUIZ, et al.
                Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                Desc
                           Exhibit Exhibit 1 - Motion to Vacate in State Court Page 3 of 27



                                                               TABLE OF CONTENTS
                      1

                      2                                                                                                   Page

                      3    I.       INTRODUCTION ---------------------------------------------------------                1
                      4
                           II.      FACTUAL/PROCEDURAL HISTORY -------------------------------                            1
                      5
                                 a. Related Civil Case (GC042508) | NCB Eviction Cases: Nos.
                      6             09U04263, 09U04258, 09U15312, and 09U15988 | &
                                    Ruiz Foreclosure Case (BC424268) ---------------------------------------              2
                      7

                      8          b. Bankruptcy Petitions (Chapter 13 | Chapter 7 | Chapter 13) ------------               4

                      9              i.     Timing of Bankruptcy Case, Foreclosure Case, and UD Case --                   5
                    10
                                 c. Trial and Judgment in the Underlying Matter – 2012 to 2015 ---------                  6
                     11
                                 d. Trial and Judgment in the Underlying Matter – 2016 ------------------                 8
                     12
                                 e. Unrelated Case Involving Attorney Bosse --------------------------------              9
                     13

                     14              i.     The UD Case cf. with Attorney Bosse’s Billings -----------------              10

                     15    III.     SUMMARY OF ARGUMENT ------------------------------------------                        12
                     16
                           IV.      LEGAL AUTHORITY ----------------------------------------------------                  14
                     17
                           V.       ARGUMENT ---------------------------------------------------------------              15
                    18
                                 a. The Bankruptcy Code governed the majority of Attorney Bosse’s
                     19
                                    Billing statements, and were required to be decided in the
                    20              Bankruptcy Case (or cases) by the Bankruptcy Court --------------------               16

                     21             i.     The Foreclosure Case was in connection with the Bankruptcy
                                           Case --------------------------------------------------------------------      17
                    22

                    23              ii.    The UD Case was in connection with the Bankruptcy Case -----                   17

                    24              iii.   The Third Bankruptcy Case was a gross violation of Attorney
                                           Bosse’s assorted bankruptcy duties --------------------------------            18
                    25

                    26           b. A judgment procured by extrinsic fraud may be set aside as void ------                18

                    27     VI.      CONCLUSION -------------------------------------------------------------              20
                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711
     (909) 293-8449
                                                                   TABLE OF CONTENTS
                                                                   BOSSE v. RUIZ, et al.
                Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                           Desc
                           Exhibit Exhibit 1 - Motion to Vacate in State Court Page 4 of 27



                                                           TABLE OF AUTHORITIES
                      1

                      2                                                                                                Page

                      3    FEDERAL CASES
                      4
                           Goldstein v. Stahl (In re Goldstein)
                      5    (2015), 526 B.R. 13 ----------------------------------------------------------------------- 12

                      6    Hill v. Opus Corp.
                           (2011), 464 B.R. 361 ---------------------------------------------------------------------- 5
                      7

                      8    In re Bonilla
                           (2017), 573 B.R. 368 ---------------------------------------------------------------------- 6
                      9
                           In re Lewis (1997)
                    10
                           113 F.3d 1040 ------------------------------------------------------------------------------ 18
                     11
                           In re Rheuban
                     12    (1990), 121 B.R. 368 ---------------------------------------------------------------------- 16
                     13
                           In re Sundance Self Storage-El Dorado LP
                     14    (2012), 482 B.R. 613 ---------------------------------------------------------------------- 13, 16

                     15    In re Waters (1989)
                           868 F.2d 665 ------------------------------------------------------------------------------ 18
                     16

                     17    Sundquist v. Bank of Am., N.A.
                           (2017), 576 B.R. 858 ---------------------------------------------------------------------- 16-17
                    18
                           STATE CASES
                     19

                    20     Estate of Beard
                           (1999), 71 Cal.App.4th 753 --------------------------------------------------------------- 14
                     21
                           Estate of Sanders
                    22
                           (1985) 40 Cal.3d 607 --------------------------------------------------------------------- 21
                    23
                           OC Interior Servs., LLC v. Nationstar Mortg., LLC
                    24     (2017), 7 Cal.App.5th 1318 --------------------------------------------------------------- 16
                    25
                           San Diegans for Open Government v. City of San Diego
                    26     (2015), 242 Cal.App.4th 416 ------------------------------------------------------------- 14

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711
     (909) 293-8449
                                                                 TABLE OF AUTHORITIES
                                                                  BOSSE v. RUIZ, et al.
                Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                             Desc
                           Exhibit Exhibit 1 - Motion to Vacate in State Court Page 5 of 27



                                                  TABLE OF AUTHORITIES (CONTINUED)
                      1

                      2                                                                                                  Page

                      3    FEDERAL STATUTES
                      4
                           Title 11, United States Code
                      5            § 327 -------------------------------------------------------------------------------- 6, 12,
                                                                                                                          17
                      6            § 328 -------------------------------------------------------------------------------- 12
                                   § 329 -------------------------------------------------------------------------------- 6, 13,
                      7
                                                                                                                          16, 17,
                      8                                                                                                   18, 20
                                   § 330 -------------------------------------------------------------------------------- 6
                      9            § 541 -------------------------------------------------------------------------------- 5, 12
                    10
                           Title 28, United States Code
                     11           § 157 -------------------------------------------------------------------------------- 13
                                  § 1334 ------------------------------------------------------------------------------ 13
                     12
                           STATE STATUTES
                     13

                     14    California Code of Civil Procedure
                                  § 473 -------------------------------------------------------------------------------- 14
                     15
                           OTHER
                     16

                     17    Federal Rules of Bankruptcy Procedure
                                 Rule 2014 -------------------------------------------------------------------------- 6
                    18           Rule 2016 -------------------------------------------------------------------------- 6, 13,
                                                                                                                      16, 17,
                     19
                                                                                                                      18
                    20           Rule 2017 -------------------------------------------------------------------------- 6

                     21

                    22

                    23

                    24

                    25

                    26

                    27

                    28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711
     (909) 293-8449
                                                                  TABLE OF AUTHORITIES
                                                                   BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                     Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 6 of 27



                                            MEMORANDUM OF POINTS AND AUTHORITIES
                      1

                     2        I.       INTRODUCTION

                     3              Plaintiff turned Judgment Creditor, GREGORY L. BOSSE (“Attorney Bosse”), has
                     4
                           exploited the attorney-client relationship and eschewed his duties to both the state and
                     5
                           federal courts. He did this in order to procure a money judgment now valued in excess
                     6
                           of $200,000.
                     7

                     8              Despite this abrogation of duty, Attorney Bosse has in his possession a void

                     9     judgment. It is incumbent on this Court, then, to make the appropriate corrections for
                    10
                           the scrupulous administration of justice. Nothing less than vacatur and eventual
                    11
                           dismissal will suffice in that endeavor.
                    12
                              II.      FACTUAL/PROCEDURAL HISTORY
                    13

                    14              Ms. Ruiz and her then-husband, Ruben (“Ruben”), first retained Attorney Bosse

                    15     sometime in early 2009 in order to prevent their eviction from a three-unit property
                    16
                           located at 3540, 3540 ½, and 3542 E. 6th Street, Los Angeles CA (“Subject Property”)
                    17
                           (see Declaration of Kenya Ruiz, executed the 14th day of August, 2019, ¶¶ 3-4)
                    18
                           (hereinafter “Ruiz Decl.”). This eviction arose after National City Bank (“NCB”)
                    19

                   20      foreclosed on the Subject Property in November of 2008.

                    21              Much would happen surrounding the foreclosure and eviction, however –
                   22
                           specifically, Los Angeles Case Nos. GC042508, 09U04263, 09U04258, 09U15312,
                   23
                           09U15988, and BC424268; as well as Bankruptcy Case Nos. 2:09-bk-20882-AA, 2:09-
                   24
                           bk-26198-BR, and 2:10-bk-14951-VK.
                   25

                   26               Because of the number of cases, and their relevance to this matter, it’s important

                    27     to identify the involvement in each of them.
                   28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                1
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                 Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 7 of 27



                                    a. Related Civil Case (GC042508) | NCB Eviction Cases: Nos.
                      1
                                       09U04263, 09U04258, 09U15312, and 09U15988 | &
                     2                 Ruiz Foreclosure Case (BC424268)

                     3              After the Subject Property was foreclosed in November of 2008, third-party
                     4
                           plaintiffs filed suit against Ms. Ruiz and Ruben under Case No. GC042508 (filed March
                     5
                           9, 2009). This suit involved a second mortgage lien secured by the same Subject
                     6
                           Property. Attorney Bosse filed an answer on the Ruiz’s behalf on April 23, 2009.
                     7

                     8              However, Case No. GC042508 eventually ended on August 3, 2009 as a result of

                     9     Ms. Ruiz and Ruben’s joint bankruptcy filing and the resulting automatic stay (with the
                    10
                           plaintiffs, John and Michelle Sarkisian, then simply dismissing the civil case) (see RJN,
                    11
                           submitted concurrently herewith, at Exhibit 1 [ROA for Case No. GC042508]) (“RJN”).
                    12
                           (N.B., and as will be discussed below, said bankruptcy was filed on June 25, 2009 as a
                    13

                    14     Chapter 13-petition prepared by Attorney Bosse, which would then be converted to

                    15     Chapter 7 on or around August 12, 2019 (Case No. 2:09-bk-26198-BR) (“Bankruptcy
                    16
                           Case”)).
                    17
                                    Also in March of 2009, NCB began the process of attempting to evict the Ruiz
                    18
                           family and related tenants from the Subject Property. 1 Their first effort occurred with
                    19

                   20      Case No. 09U04263 (filed March 24, 2009). A default then followed on April 27, 2009.

                    21     However, the same automatic stay in the Bankruptcy Case would prevent any additional
                   22
                           activity on this initial eviction case. Other than filing the notice of this stay, Attorney
                   23
                           Bosse did not perform any work for Ms. Ruiz or Ruben in Case No. 09U04263 (see RJN,
                   24
                           Exhibit 2 [ROA for Case No. 09U04263]).
                   25

                   26

                    27
                           1        The Subject Property consisted of three-units. Other tenants lived in the other units, so it’s
                   28      possible some of NCB’s eviction cases pertained to these same tenants. However, that distinction makes
                           no difference for purposes of this Motion.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   2
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                    Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 8 of 27



                                   A seemingly identical action was filed by NCB on March 24, 2009 under Case No.
                      1

                     2     09U04258. While this was also stayed by the Ruiz’s bankruptcy filing, it appears it

                     3     eventually ended in judgment by court trial held October 23, 2009. That judgment was
                     4
                           in favor of Ms. Ruiz and Ruben, presumably through the assistance of Attorney Bosse
                     5
                           (see Id., Exhibit 3 [ROA for Case No. 09U04258]; see also Declaration of Adam Dolce,
                     6
                           executed the 15th day of August, 2019, Exhibit 1 [Appendix 1, Fig. 1.4 [Attorney
                     7

                     8     Bosse billed $12,900 for efforts associated with this matter]) (hereinafter “Dolce Decl.”).

                     9             Case No. 09U15312 was yet another unlawful detainer-action filed by NCB on
                    10
                           October 27, 2009. Said case ended in a default judgment entered against unnamed
                    11
                           tenants on December 2, 2009. Attorney Bosse did not make an appearance for Ms. Ruiz
                    12
                           or Ruben in Case No. 09U15312 (see RJN, Exhibit 4 [ROA for Case No. 09U15312]) (but
                    13

                    14     see fn. 1, infra).

                    15             Finally, Case No. 09U15988 was filed by NCB on November 6, 2009 (“UD Case”).
                    16
                           This was several weeks after a wrongful foreclosure-lawsuit that had been filed by Ms.
                    17
                           Ruiz against NCB (hereinafter “Foreclosure Case” [LASC Case No. BC424268]). In
                    18
                           response to the filing of the UD Case, Attorney Bosse filed a demurrer on Ms. Ruiz and
                    19

                   20      Ruben’s behalf. Eventually the UD Case would end in a default judgment entered

                    21     against the Ruiz family on July 8, 2010. During this same time, however, NCB failed to
                   22
                           respond to the related Foreclosure Case and their default was entered on March 2, 2010.
                   23
                                   In essence, each party had competing – or soon to be competing – judgments
                   24
                           against the other that arose from two separate cases (though, technically, Ms. Ruiz never
                   25

                   26      actually received a judgment in the Foreclosure Case).

                    27             NCB sought relief from their default in the Foreclosure Case by application filed
                   28
                           sometime in December of 2010. Attorney Bosse substituted out of the Foreclosure Case
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                3
     (909) 293-8449         DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                           BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                   Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 9 of 27



                           shortly after, and Ms. Ruiz’s new attorney – Seth Davidson – brokered a settlement with
                      1

                     2     NCB which ultimately resolved both the Foreclosure Case and the UD Case (see RJN,

                     3     Exhibit 5 [ROA for Case No. 09U15988]; accord Ruiz Decl., ¶ 21).
                     4
                                  b. Bankruptcy Petitions (Chapter 13 | Chapter 7 | Chapter 13)
                     5
                                  As was previously mentioned, Attorney Bosse also encouraged and assisted Ms.
                     6
                           Ruiz and Ruben with the filing of three separate bankruptcy efforts (see Ruiz Decl., ¶¶ 6-
                     7

                     8     9, 15-16).

                     9            The first, a Chapter 13 filed on May 6, 2019 (Case No. 2:09-bk-20882-AA), was
                    10
                           closed after a voluntarily dismissal effective May 21, 2009 (see RJN, Exhibit 6 [ROA for
                    11
                           Case No. 2:09-bk-20882-AA]). It’s likely this was the bankruptcy that on March 30,
                    12
                           2009 Attorney Bosse was paid $3,500.00 (see infra, fn. 1). However, by virtue of the
                    13

                    14     voluntarily dismissal-date and the subsequent Bankruptcy Case to immediately follow,

                    15     combined with Attorney Bosse’s Declaration of Compensation in that subsequent
                    16
                           bankruptcy, it’s likely the $3,500.00 covered both.
                    17
                                  This subsequent bankruptcy – or the Bankruptcy Case as previously designated –
                    18
                           was a Chapter 13-converted to-Chapter 7 filed by Attorney Bosse on June 25, 2009. It
                    19

                   20      was closed without discharge on March 25, 2010, then reopened by order dated May 20,

                    21     2010. Eventually an order of discharge was entered by the United States Bankruptcy
                   22
                           Court: Central District of California (“Bankruptcy Court’) on September 24, 2010.
                   23
                                  In other words, from August 12, 2009 to March 25, 2010, and again from May 20,
                   24
                           2010 to September 24, 2010, Mr. Ruiz and Ruben were debtors subject to a Title 11,
                   25

                   26      Chapter 7-proceeding (see RJN, Exhibit 7 [ROA for Case No. 2:09-bk-26198-BR]

                    27     (conversion date on August 12, 2009)). In addition to the $3,500.00, Attorney Bosse
                   28
                           may have billed an additional $2,100.00 for this Bankruptcy Case (see Dolce Decl.,
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               4
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                     Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 10 of 27



                           Exhibit 1 [Appendix 1, Fig 1.6] cf. with RJN, Exhibit 9 [pgs. 11, 13, 14]).
                      1

                     2            The final bankruptcy was then filed on February 11, 2010 as a Chapter 13 by Ms.

                     3     Ruiz, acting “in pro per” (Case No. 2:10-bk-14951-VK) (this bankruptcy overlapped with
                     4
                           the Bankruptcy Case) (see RJN, Exhibit 8 [ROA for Case No. 2:10-bk-14951-VK]).
                     5
                           However, Attorney Bosse was in fact preparing the instruments on Ms. Ruiz’s behalf
                     6
                           despite her “in pro per”-status. He simply failed to disclose that much to the Bankruptcy
                     7

                     8     Court, though he dutifully charged Ms. Ruiz for this work regardless (see, e.g., RJN, at

                     9     Exhibit 9 [pgs. 25, 27-28, 30, 32-33]); see also Dolce Decl., Exhibit 1 [Appendix 1, Fig
                    10
                           1.7] (Attorney Bosse charged $5,175.00 for this third bankruptcy filing alone)).
                    11
                                      i. Timing of Bankruptcy Case, Foreclosure Case, and UD Case
                    12
                                  There is one element Ms. Ruiz would like to specially showcase for purposes to
                    13

                    14     follow: The Foreclosure Case (filed October 22, 2009) and the UD Case (filed November

                    15     6, 2009) were both commenced during the pendency of the Bankruptcy Case (Chapter 7
                    16
                           conversion on August 12, 2009). With respect to the UD Case, NCB received relief from
                    17
                           the automatic stay generated from the Bankruptcy Case effective September 26, 2009
                    18
                           (see RJN, Exhibit 7 [entry 09/26/2009]).
                    19

                   20             There is no evidence, however, indicating Ms. Ruiz received permission to

                    21     commence the Foreclosure Case against NCB during the Bankruptcy Case. In short,
                   22
                           Attorney Bosse assisted Mr. Ruiz in filing the Foreclosure Case despite the fact that
                   23
                           those asserted causes of action were the exclusive property of the bankruptcy estate (per
                   24
                           11 U.S.C. § 541; accord Hill v. Opus Corp. (2011), 464 B.R.361, 380 [“The
                   25

                   26      commencement of a bankruptcy case creates an estate comprised of ‘all legal and

                    27     equitable interests of the debtor” […] including “intangible legal interests such as ‘cause
                   28
                           of action’ belonging to the debtor.”]).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               5
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                             Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 11 of 27



                                    Worse, Attorney Bosse did not clearly disclose his involvement in the Foreclosure
                      1

                     2     Case to the Bankruptcy Court or the trustee handling the Bankruptcy Case, nor did he

                     3     receive approval from either to conduct litigation efforts on Ms. Ruiz or Ruben’s behalf
                     4
                           during the pendency of their Bankruptcy Case. This was his ongoing obligation pursuant
                     5
                           to 11 U.S.C. §§ 327, 329, 330 and Federal Rules of Bankruptcy Procedure (“FRBP”),
                     6
                           Rules 2014, 2016, and 2017 (“[c]ompliance with Section 329 and Fed. R. Bankr. P.
                     7

                     8     2016(b) is mandatory,” as it is “central to the integrity of the bankruptcy process,” and

                     9     even an inadvertent failure to fulfill these requirements is sanctionable [see In re Bonilla
                    10
                           (2017), 573 B.R. 368, 382-393] (Puerto Rico)).2
                    11
                                    c. Trial and Judgment in the Underlying Matter – 2012 to 2015
                    12
                                    Nevertheless, this matter – Bosse v. Ruiz, et al. – began on March 8, 2012
                    13

                    14     (“Underlying Matter”). From the Court’s Docket, Attorney Bosse filed a complaint for

                    15     unpaid attorney fees alleging an outstanding balance of $97,000.00 owed to him from
                    16
                           Ms. Ruiz and Ruben. These fees were substantiated by billing statements Attorney Bosse
                    17
                           had compiled from 09/03/2009 through 08/01/2012. The last billable item occurred on
                    18
                           January 6, 2011. The majority of these items involved either the Foreclosure Case, the
                    19

                   20      UD Case, or the Bankruptcy Case (or cases, as it were) (see also RJN, Exhibit 9

                    21     [generally, pgs. 11 through 47] cf. with Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.2]).
                   22
                                    The complaint anchoring the Underlying Matter alleged Ms. Ruiz and Ruben
                   23
                           retained Attorney Bosse with respect to the UD Case, only (Court’s File, Complaint
                   24

                   25

                   26
                           2        Attorney Bosse did coordinate an Amended Schedule B in the Bankruptcy Case – as filed
                    27     December 22, 2009 – that updated Ms. Ruiz’s personal property to include reference to the Foreclosure
                           Case. However, the Foreclosure Case still lacked trustee and Bankruptcy Court-approval. Moreover,
                   28      Attorney Bosse did not include updated payment information in this Amended Schedule (RJN, Exhibit 18
                           cf. with Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.8]).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   6
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 12 of 27



                           filed March 8, 2012, ¶ BC-1). Attorney Bosse made no mention of the various
                      1

                     2     bankruptcy cases or that he was the Ruiz’s attorney for those bankruptcy cases, nor did

                     3     he submit any proof of claims in the Bankruptcy Case (whether at the time of the
                     4
                           petition or by supplemental filing). In “helping” Ms. Ruiz with her “pro per”-paperwork
                     5
                           in the last bankruptcy case, Attorney Bosse also failed to list his accrued attorney fees as
                     6
                           unsecured debt (for instance, on the Statement of Financial Affairs as filed 02/25/2010
                     7

                     8     at Sections 4 and 9, respectively).3 In essence, the Ruiz’s bankruptcy attorney – that is,

                     9     Attorney Bosse – sought to guard himself against the effects of the very bankruptcy he
                    10
                           had led them through.
                    11
                                    Following what Attorney Bosse claimed was substitute service, Ms. Ruiz was then
                    12
                           held in default in the Underlying Matter with entry of that default entered May 18, 2012
                    13

                    14     (see Court’s File, entry 05/18/2012). A default judgment followed in favor of Attorney

                    15     Bosse for an amount equal to $97,127.76, and was entered by the clerk on August 10,
                    16
                           2012 (Id.).
                    17
                                    On September 15, 2015, Ms. Ruiz moved to set aside this default judgment with
                    18
                           the assistance of her then-attorney, Seth Davidson. Ms. Ruiz based this motion on
                    19

                   20      Attorney Bosse’s use of substitute service to effectuate the summons and complaint on

                    21     her at her prior work address. Ms. Ruiz further pointed out that the proof of service filed
                   22
                           by Attorney Bosse, for the summons and complaint in the Underlying Matter, identified
                   23
                           a “Mrs. Ramirez” as being served. However, no “Mrs. Ramirez” had ever worked at Ms.
                   24

                   25
                           3       By February 25, 2010, Attorney Bosse had claimed an open balance owed by Ms. Ruiz and Ruben
                   26      of approximately $50,000.00 (see RJN, Exhibit 9 cf. with Dolce Decl., Exhibit 1 [Appendix 1, Figs. 1.2
                           through 1.7]). A copy of Ms. Ruiz’s Chapter 13-Petition dated 02/11/2010, with Schedules, is attached to
                    27     the Request for Judicial Notice at Exhibit 10. Ms. Ruiz’s Amended Schedules, filed 02/25/2010, is
                           attached to the same Request at Exhibit 11. The Statement of Financial Affairs can be found at pages 14
                   28      through 20 of Exhibit 11.

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   7
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                   Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 13 of 27



                           Ruiz’s prior business.4
                      1

                     2              After additional briefing from Attorney Bosse, the Court set aside the default

                     3     judgment entered in the Underlying Matter by order dated December 16, 2015. Ms. Ruiz
                     4
                           then filed an answer to Attorney Bosse’s complaint the same day. Beginning on January
                     5
                           4, 2016, however, Ms. Ruiz then began representing herself out of a financial inability to
                     6
                           pay Mr. Davidson (see Court’s Docket, entry 01/04/2016; accord Ruiz Decl., ¶ 21).
                     7

                     8              d. Trial and Judgment in the Underlying Matter– 2016

                     9              After Ms. Ruiz’s answer, and Mr. Davidson’s departure as her attorney, Attorney
                    10
                           Bosse issued written discovery consisting of Form Requests for Admission. Attorney
                    11
                           Bosse sought two admissions – that the billing statements represented time and costs
                    12
                           expended by his office in representing Ms. Ruiz and Ruben (a fact Ms. Ruiz and Ruben
                    13

                    14     would have no actual way of knowing), and that the same statements had been

                    15     previously sent to them (which they would).
                    16
                                    According to Attorney Bosse, he issued these Form Requests on March 17, 2016
                    17
                           and Ms. Ruiz failed to timely respond on or before April 21, 2016. By motion then filed
                    18
                           June 1, 2016, Attorney Bosse sought to have the Form Requests deemed admitted. Ms.
                    19

                   20      Ruiz failed to oppose this motion, and the two Form Requests were so deemed on July

                    21     11, 2016 (see Court’s File, “Motion to Compel” under ROA entries 74, 80). Attorney
                   22
                           Bosse had also sought attorney fees for having to file a discovery motion, but this Court
                   23
                           declined to grant them since Attorney Bosse was representing himself (Id., ROA entry
                   24

                   25

                   26      4        In support of this fact, Ms. Ruiz filed the Declaration of Ron Ridout, executed Feb. 24, 2015 and
                           filed Sept. 15, 2015, who was Ms. Ruiz’s boss at the address Attorney Bosse used for service. Mr. Ridout
                    27     testified as to Ms. Ruiz’s departure date and that there was no person named Ms. Ramirez at his office
                           when Attorney Bosse claims to have served process. Materials relating to Ms. Ruiz’s efforts to set aside the
                   28      initial default judgment, and Attorney Bosse’s opposition, are already a part of the Court’s file at ROA
                           Nos. 35 through 47.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   8
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 14 of 27



                           81).
                      1

                     2              On October 17, 2016, trial in the Underlying Matter took place. The Court found

                     3     Ms. Ruiz had received notice of trial (by mailing from Attorney Bosse’s own legal
                     4
                           secretary, Lynn Castro); that Ms. Ruiz had failed to appear for the trial; then swore
                     5
                           Attorney Bosse to testify and give evidence. Attorney Bosse offered three exhibits in
                     6
                           support of his case-in-chief: his written retainer agreement with the Ruiz family; the
                     7

                     8     same billing statements that had already been deemed admitted as true by the Court;

                     9     and the notice of client’s right to arbitrate dispute (see Court’s File, ROA Entry 85).
                    10
                                    Following these proofs, the Court entered a final judgment in Attorney Bosse’s
                    11
                           favor and against Ms. Ruiz for $167,152.76 (Id., ROA Entries 88, 92).5 Attorney Bosse
                    12
                           would eventually secure an additional abstract of judgment against Ms. Ruiz. He has
                    13

                    14     been collecting monthly payments from Ruben since, and currently has an enforceable

                    15     lien on each Ms. Ruiz and Ruben’s properties (see Ruiz Decl., ¶¶ 18-19).
                    16
                                    e. Unrelated Case Involving Attorney Bosse
                    17
                                    In an unrelated matter, the undersigned represented a separate individual in a
                    18
                           lawsuit filed on their behalf against Attorney Bosse. This lawsuit was filed on May 8,
                    19

                   20      2017, and was eventually set for trial beginning January 28, 2019.

                    21              As part of the trial preparation, the undersigned conducted impeachment
                   22
                           investigation consisting of reviewing publicly-available information involving Attorney
                   23

                   24
                           5      Aside from the merits of this motion, the Court should take notice that the judgment entered in
                   25      Attorney Bosse’s favor includes an astonishing $67,790.00 “service charge.”

                   26              While Code of Civil Procedure § 580 permits the Court to grant a plaintiff any relief consistent
                           with his or her complaint and those issues embraced by it, it’s hard to fathom how a breach of contract-
                    27     action could include a service charge equal to over 2/3 of the claimed damage amount. Either this is an
                           unconscionable liquidated damage provision, to the extent Attorney Bosse has received general damages
                   28      and liquidated damages, or it constitutes an unacceptable punitive amount added to a breach of contract-
                           judgment.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   9
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                     Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 15 of 27



                           Bosse – including all of the former clients Attorney Bosse had sued in Orange and Los
                      1

                     2     Angeles Counties. As part of that investigation, Ms. Ruiz was interviewed. In addition,

                     3     an investigation into the various cases Attorney Bosse had represented Ms. Ruiz on was
                     4
                           similarly performed.
                     5
                                  That investigation led the undersigned to Case No. 09U15988 – which was the
                     6
                           UD Case for which Attorney Bosse had claimed in the Underlying Matter was the basis
                     7

                     8     for his unpaid attorney fees. The UD Case could not be found via the Los Angeles County

                     9     Superior Court Case Access-Page, however; at least not through the LA County-website.
                    10
                                  At the clerk’s office, it was learned the UD Case had been filed away under seal
                    11
                           and had been under seal from the time it had been disposed of (or, approx., 2010). It
                    12
                           was only after requesting the hard-copy of the file in person did the UD Case become
                    13

                    14     publicly-available for the undersigned’s actual review (see, generally, Dolce Decl., ¶¶ 3-

                    15     12).
                    16
                                     ii. The UD Case cf. with Attorney Bosse’s Billings
                    17
                                  The purpose for this unrelated case’s mention is relevant as follows: in reviewing
                    18
                           the docket to the UD Case with Attorney Bosse’s billing statements – the same billing
                    19

                   20      statements that were deemed admitted as true and accurate with this Court – unusual

                    21     disparities arose.
                   22
                                  For every court appearance in the UD Case not involving the trial, for example,
                   23
                           Attorney Bosse typically charged Ms. Ruiz and her then-husband approximately
                   24
                           $1,050.00 for three and a half hours’ worth of work. However, at every actual
                   25

                   26      appearance required in the UD Case an appearance attorney was used (see Dolce Decl.,

                    27     Exhibit 1 [Appendix 1 and 2, Fig. 1.5 and Fig. 2.2] cf. with RJN, Exhibit 12 [Certified
                   28
                           Copies of Minute Orders/Judgment]). This occurred on December 30, 2009; January 4,
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               10
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                  Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 16 of 27



                           2010; and January 12, 2010. Attorney Bosse billed Ms. Ruiz a total of $3,150 for
                      1

                     2     appearances at these non-trial hearings. He did not disclose that he secured Jeffrey R.

                     3     Davis as an appearance attorney, or that the outcome of these appearances involved
                     4
                           receiving a simple continuance.
                     5
                                    The same situation also arose regarding trial and trial preparation in the
                     6
                           UD Case. For an eviction defense arising in Case No. 09U15988 – involving nearly
                     7

                     8     identical facts and circumstances relating to Case No. 09U04258 – Attorney Bosse

                     9     billed Ms. Ruiz and Ruben thirty (30) total hours at a cost of $9,000.00. These billings
                    10
                           involved either “preparing for trial” or the “trial” itself (occurring on 02/10/2010 (5.00
                    11
                           total hours); 02/15/2010 (2.50 hours); 02/16/2010 (6.50 hours); 03/08/2010 (2.50
                    12
                           hours); 03/09/2010 (6.50 hours); 04/14/2010 (3.50 hours); 05/05/2010 (2.50 hours);
                    13

                    14     and 05/20/2010 (1.00 hour)) (see RJN, Exhibit 9 [pgs. 24-25, 27, 30, 32, 33] cf. with

                    15     Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.5]).6 The Court should keep in mind Attorney
                    16
                           Bosse billed nearly 110 hours in addition to the trial-related hours in the UD Case.
                    17
                                    Yet on the morning that the trial actually happened – or July 8, 2010 – after
                    18
                           billing his clients $41,965.00 in attorney fees, Attorney Bosse didn’t actually attend the
                    19

                   20      scheduled trial (see RJN, Exhibit 13 [Certified Minute Order 07/08/2010]). Nor did

                    21     anyone else.
                   22
                                    Attorney Bosse’s failure generated the default judgment against the Ruiz family
                   23
                           in the UD Case (as can be found at RJN, Exhibit 13). In fact, in the entire span of Case
                   24

                   25
                           6        The mention of Case No. 09U04258 must be highlighted. Captioned National City Bank v. Kenya
                   26      Ruiz, et al., this case was filed on March 24, 2009 and ended in judgment in Ms. Ruiz’s favor on October
                           23, 2009. Attorney Bosse billed a total of forty-three hours relating to this case, thirty (30.00) of which
                    27     were incurred for “preparing for trial” or the “trial” itself. That is another $9,000. Which means Attorney
                           Bosse had sufficiently prepared for trial in October of 2009, and then charged an additional thirty (30)
                   28      hours to become sufficiently prepared for a trial in July of 2010 he didn’t attend involving facts and
                           circumstances he had already tried.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   11
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                                 Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 17 of 27



                           No. 09U15988, Attorney Bosse did not make a single appearance on Ms. Ruiz or
                      1

                     2     Ruben’s behalf (see Dolce Decl., Exhibit 2 [Appendix 2, Fig. 2.2] cf. with RJN, Exhibit 12

                     3     and 13 thereto).
                     4
                                    Separate and apart from the jurisdictional issues contemplated by this motion,
                     5
                           Attorney Bosse’s billing statements are somewhat shocking in their absurdity. For the
                     6
                           benefit of the Court, however, and in a supplemental appendix provided concurrently
                     7

                     8     herewith, Ms. Ruiz has provided a detailed accounting of this absurdity (at Decl. of

                     9     Dolce, Exhibits 1 and 2 [Appendices 1 and 2]).
                    10
                                 III.   SUMMARY OF ARGUMENT
                    11
                                    Attorney Bosse has committed both fraud upon his own client and fraud upon
                    12
                           this Court, and the product of this fraud is a void judgment. The Foreclosure Case was
                    13

                    14     commenced during the Bankruptcy Case. Said case, which made up a sizable bulk of

                    15     Attorney Bosse’s billings (see Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.3] (129.75 hours
                    16
                           accrued [$38,925.00]), belonged to the Chapter 7 bankruptcy estate in accordance with
                    17
                           11 U.S.C. § 541(a(1) (accord Goldstein v. Stahl (In re Goldstein) (2015), 526 B.R. 13, 21
                    18
                           [reflecting long-standing rule pre-petition tort and contract-related claims belong to the
                    19

                   20      bankruptcy estate]).7

                    21              Attorney Bosse’s employment in the Foreclosure Case, then, required the trustee
                   22
                           and Bankruptcy Court’s approval (per 11 U.S.C. §§ 327(a), 328(a)). Moreover, any
                   23
                           agreements between Attorney Bosse and Ms. Ruiz required Attorney Bosse’s disclosure
                   24

                   25

                   26
                           7       The “wrongful foreclosure” of the Subject Property was alleged to have taken place on or before
                    27     the actual foreclosure sale occurred, or November 10, 2008. All of the causes of action listed in
                           Case No. BC424268 accrued on or before November 10, 2008, which would be well before the date the
                   28      Bankruptcy Case was filed (June 25, 2009) (see also RJN, Exhibit 15 [Conformed Cover Page of
                           Complaint & ROA]).
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   12
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                   Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 18 of 27



                           to the Bankruptcy Court (see 11 U.S.C. § 329(a)), and was his ongoing obligation even
                      1

                     2     after the filing of each bankruptcy petition (see FRBP, Rule 2016(b)). The reason for this

                     3     is due to the nature of bankruptcy and the Bankruptcy Court’s exercise of original and
                     4
                           exclusive jurisdiction over the debtor’s employment of counsel, their compensation, and
                     5
                           their disclosure obligations during the pendency of a bankruptcy (In re Sundance Self
                     6
                           Storage-El Dorado LP (2012), 482 B.R. 613, 624 (Bankr. E.D. Cal.) citing to 28 U.S.C. §
                     7

                     8     1334(e)(2) and 28 U.S.C. § 157 [for purposes of what constitutes a “core proceeding” in a

                     9     bankruptcy]).
                    10
                                 These same rules apply to the fees compiled by Attorney Bosse during the UD
                    11
                           Case, as well, since it was both a proceeding in connection with the Bankruptcy Case
                    12
                           and it concerned the administration of the Chapter 7 estate. Ms. Ruiz will forego
                    13

                    14     speaking to the massive conflict of interest at play between Attorney Bosse compiling

                    15     thousands of dollars in attorney fees separate and apart from the bankruptcy that he
                    16
                           was representing the debtor on.
                    17
                                 Secondly, Attorney Bosse identified his compensation in the Bankruptcy Case as
                    18
                           $3,500. In his own declaration, he claimed this was all that he was charging for the
                    19

                   20      Bankruptcy Case and for those services rendered in connection with the Bankruptcy

                    21     Case (see RJN, Exhibits, 14; see also Id., Exhibit 18 [Amended Schedule, p. 8]). In the
                   22
                           subsequent Chapter 13-bankruptcy petition filed by Ms. Ruiz in pro per, however (which
                   23
                           Attorney Bosse charged Ms. Ruiz to prepare), Attorney Bosse failed to include a similar
                   24
                           declaration.
                   25

                   26            He also failed to include his accrued attorney fees and those payments that had

                    27     been paid to him by the Ruiz family as part of the schedules annexed to this Chapter 13-
                   28
                           petition (see RJN, Exhibits 10 and 11 [Chapter 13 Petition and Schedules]). Basically,
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               13
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                        Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 19 of 27



                           Attorney Bosse had taken the biggest liability Ms. Ruiz would ever see outside of a
                      1

                     2     mortgage, and led his own client into a situation where the Bankruptcy Court could not

                     3     have oversight on those same fees.
                     4
                                  Finally, and as alternative grounds for relief, by introducing and relying on billing
                     5
                           statements he knew were false (and having this Court validate those statements as part
                     6
                           of the judgment that followed), combined with his knowledge the UD Case had been
                     7

                     8     sealed from public view, Attorney Bosse committed extrinsic fraud for which relief

                     9     would also be warranted.
                    10
                              IV.     LEGAL AUTHORITY
                    11
                                  In relevant part, California Code of Civil Procedure § 473(d) states:
                    12
                                  “(d) The court may […] on motion of either party after notice to the other
                    13
                                  party, set aside any void judgment or order.”
                    14
                                  Void judgments occur when a court lacks subject-matter jurisdiction – i.e., “the
                    15
                           power of the court over a cause of action or to act in a particular way.” (San Diegans for
                    16

                    17     Open Government v. City of San Diego (2015), 242 Cal.App.4th 416, 427 [when a court

                    18     “lacks jurisdiction in [this] fundamental sense, an ensuing judgment is void, and thus
                    19
                           vulnerable to direct […] attack at any time.”] (emphasis added)).
                   20
                                  Related, this Court also has inherent authority to set aside or modify a judgment
                    21
                           procured by extrinsic fraud or mistake. The former is a “broad concept that tends to
                   22

                   23      encompass almost any set of extrinsic circumstances which deprive a party of a fair

                   24      adversary hearing.” (Estate of Beard (1999), 71 Cal.App.4th 753, 774). “No abstract
                   25
                           formula exists for determining whether a particular case involves extrinsic, rather than
                   26
                           intrinsic, fraud. It is necessary to examine the facts in the light of the policy that a party
                    27
                           who failed to assemble all his evidence at the trial should not be privileged to relitigate a
                   28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               14
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                      Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 20 of 27



                           case, as well as the policy permitting a party to seek relief from a judgment entered in a
                      1

                     2     proceeding in which he was deprived of a fair opportunity fully to present his case.” (Id.)

                     3        V.      ARGUMENT
                     4
                                   The perfect crime is said to be the padding of bills, but perhaps the perfect
                     5
                           protection of this crime is to do so during and after a bankruptcy – especially when
                     6
                           trusting debtors are involved.
                     7

                     8             That is the case here, to the extent Ms. Ruiz and Ruben likely had no knowledge

                     9     of the requirements involved with filing bankruptcy, little understanding to how their
                    10
                           own attorney was billing them, and even lesser understanding as to what relief they may
                    11
                           have against such conduct. In short, they made the mistake of trusting the one person
                    12
                           who should have automatically bestowed upon them the highest duties of good faith, fair
                    13

                    14     dealing, and honesty. And they did so because their chief motivation was to save the

                    15     Subject Property, thinking Attorney Bosse would help them do just that.
                    16
                                   Instead, he pulled the proverbial blinds over everyone’s eyes in one form or
                    17
                           another. First, Attorney Bosse kept the Bankruptcy Court and trustee in the dark as to
                    18
                           cases and fees being accrued separate and apart from the Bankruptcy Case. Second, he
                    19

                   20      confounded Ms. Ruiz and her former husband as to what they should be charged in

                    21     these same matters, even when those charges involved work that wasn’t actually
                   22
                           performed.
                   23
                                   He then continued this charade and masquerading with this Court by setting
                   24
                           forth evidence he knew was false; doing so, one suspects, because he also knew an
                   25

                   26      overworked judiciary would not inspect his billing statements for inflations and

                    27     discrepancies – least of which should come from an officer of the court duty-bound to be
                   28
                           candid.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               15
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                       Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 21 of 27



                                  Separate and apart from what this may say about Attorney Bosse as an attorney
                      1

                     2     or fiduciary, “[a] void judgment [or order] is, in legal effect, no judgment. By it, no rights

                     3     are divested. From it no rights can be obtained. Being worthless in itself, all proceedings
                     4
                           founded upon it are equally worthless. It neither binds nor bars any one.” (OC Interior
                     5
                           Servs., LLC v. Nationstar Mortg., LLC (2017), 7 Cal.App.5th 1318, 1330).
                     6
                                  For the reasons to follow, this Court is required to declare void its prior judgment
                     7

                     8     in the Underlying Matter and to dismiss with prejudice the case outright.

                     9            a. The Bankruptcy Code governed the majority of Attorney Bosse’s
                                     billing statements, and were required to be decided in the
                    10
                                     Bankruptcy Case (or cases) by the Bankruptcy Court
                    11
                                  The Bankruptcy Court has original and exclusive jurisdiction over the
                    12
                           employment of counsel, their compensation, and their disclosure obligations (see In re
                    13

                    14     Sundance Self Storage-El Dorado LP (2012), supra at 624).

                    15            Under 11 U.S.C. § 329(a), the Bankruptcy Court is also responsible for reviewing
                    16
                           an attorney’s “statement of compensation paid or agreed to be paid […] for services
                    17
                           rendered in contemplation of or in connection with the [bankruptcy case] by such
                    18
                           attorney, and the source of such compensation.” (emphasis added). For services “in
                    19

                   20      connection with” a bankruptcy case, the test used is an objective one determining

                    21     “whether the services rendered by an attorney have or will have an impact on the
                   22
                           bankruptcy case.” (In re Rheuban (1990), 121 B.R. 368, 378 (Bankr. C.D. Cal.)).
                   23
                                  In addition, FRBP Rule 2016(b) makes this duty of disclosure ongoing, requiring
                   24
                           supplemental statements of disclosure for “any payment or agreement not previously
                   25

                   26      disclosed” to the bankruptcy trustee. This is true whether or not an attorney files a

                    27     request for compensation with the bankruptcy estate, and could continue ad infinitum
                   28
                           (see Sundquist v. Bank of Am., N.A. (2017), 576 B.R. 858, 875 (Bankr. E.D. Cal.) [“At
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               16
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                        Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 22 of 27



                           face value, the payments and agreements subjected to disclosure each back one year
                      1

                     2     before the filing of the petition and extend after the filing of the petition indefinitely –

                     3     theoretically, to the end of time.”]).
                     4
                                  While the Underlying Matter was commenced years after the Bankruptcy Case
                     5
                           had closed, it still involved causes tied directly to compensation and employment
                     6
                           subject to the United States Code at Title 11. In short, Attorney Bosse’s commencement
                     7

                     8     of the Foreclosure Case (a claim of the Chapter 7-estate), defense of the UD Case

                     9     (without approval or disclosure to the Bankruptcy Court of the fees he was charging, or
                    10
                           the underlying agreement on which these fees were based), and additional billings to
                    11
                           Ms. Ruiz for the Bankruptcy Case and subsequent Chapter 13 bankruptcy case – all of
                    12
                           which were part of the judgment in the Underlying Matter – fell within the subject
                    13

                    14     matter-jurisdiction of the Bankruptcy Court.

                    15                i. The Foreclosure Case was in connection with the Bankruptcy
                                         Case
                    16

                    17            A victory in the Foreclosure Case – which would either grow or preserve Ms.

                    18     Ruiz’s bankruptcy estate – would have had a direct impact on the Bankruptcy Case.
                    19
                           Attorney Bosse’s failure to get approval and/or disclose his role in the Foreclosure Case
                   20
                           was a clear violation of his obligations under 11 U.S.C. §§ 327, 329, and FRBP 2016(b).
                    21
                                     ii. The UD Case was in connection with the Bankruptcy Case
                   22

                   23             Similarly, the UD Case would have also had an impact on the Bankruptcy Case.

                   24      Attorney Bosse had entered into a retainer agreement involving the defense of an
                   25
                           eviction for which NCB had already received relief to pursue. The UD Case was, in fact,
                   26
                           linked with the Bankruptcy Case since one could argue the purpose of the Bankruptcy
                    27
                           Case (and subsequent overlapping Chapter 13-petition filed in 2010) was meant to
                   28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               17
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                        Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 23 of 27



                           prevent the eviction of Ms. Ruiz and Ruben.
                      1

                     2                iii. The Third Bankruptcy Case was a gross violation of Attorney
                                           Bosse’s assorted bankruptcy duties
                     3
                                    Ms. Ruiz’s Chapter 13 in pro per-filing, despite being prepared by Attorney
                     4

                     5     Bosse, also required the very disclosures called for by 11 U.S.C. § 329 and FRBP 2016(b).

                     6     Attorney Bosse avoided having to fulfill these duties by simply removing his name from
                     7
                           the petition and schedules. The idea being no one would be the wiser, and his obvious
                     8
                           conflict-of-interest would proceed unchecked.
                     9
                                    Yet he still billed Ms. Ruiz for his work (see RJN, Exhibit 9 [pgs. 25, 27, 28, 30,
                    10

                    11     32-33] cf. with Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.7]). Such a tactic completely

                    12     circumvents the purpose of these disclosures and the inherent powers of the Bankruptcy
                    13
                           Court (see, e.g., In re Lewis (1997) 113 F.3d 1040, 1045 (9th Cir.) [“An attorney’s failure
                    14
                           to obey the disclosure and reporting requirements of the Bankruptcy Code and Rules
                    15
                           gives the bankruptcy court the discretion to order disgorgement of attorney fees.”]). In
                    16

                    17     fact, these requirements are meant to protect “the debtor against overreaching” by a

                    18     debtor’s attorney (In re Waters (1989), 868 F.2d 665, 667 (4th Cir.) [further holding,
                    19
                           “any payment made to an attorney for representing a debtor in connection with a
                   20
                           bankruptcy proceeding is reviewable by the bankruptcy court [.]”).
                    21
                                    b. A judgment procured by extrinsic fraud may be set aside as void
                   22

                   23               Even if the current judgment wasn’t void for lack of subject matter-jurisdiction,

                   24      however, the same judgment could be set aside by this Court as the product of extrinsic
                   25
                           fraud.
                   26
                                    The question to be answered is whether Ms. Ruiz was deprived a fair hearing in
                    27
                           the Underlying Matter by virtue of the facts and circumstances described within these
                   28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               18
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                      Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 24 of 27



                           papers. Since Attorney Bosse based his complaint on the UD Case, and the UD Case was
                      1

                     2     sealed from public view (which this Court would be fair to assign knowledge of this fact

                     3     to Attorney Bosse), and there was no way for Ms. Ruiz to know the ins-and-outs of
                     4
                           unsealing a UD Case (to check and cross-check Attorney Bosse’s billings, for example),
                     5
                           Ms. Ruiz was deprived a fair opportunity to disprove Attorney Bosse’s heretofore perfect
                     6
                           scheme. Consider, really, the masterful trajectory at work in the Underlying Matter by
                     7

                     8     Ms. Ruiz’s own fiduciary:

                     9            Attorney Bosse compiled almost six figures worth of attorney fees, the majority of
                    10
                           which came during an active bankruptcy. He did not disclose these fees. In addition to
                    11
                           the $3,500-payment he did disclose to the Bankruptcy Court, he went on to collect
                    12
                           $21,077.15 in undisclosed sums directly from Ms. Ruiz and outside third parties (see
                    13

                    14     Dolce Decl., Exhibit 1 [Appendix 1, Fig 1.8] cf. with RJN, Exhibit 9 [pgs. 12, 17, 19, 25,

                    15     28, 34, 37, and 46]). Outside of $200.00, this was all collected during the Bankruptcy
                    16
                           Case. As has been established, neither the Bankruptcy Court nor the trustee knew about
                    17
                           any of this.
                    18
                                  Years after the Bankruptcy Case was closed, Attorney Bosse then filed a lawsuit
                    19

                   20      against Ms. Ruiz. The Underlying Matter was represented as being about an unlawful

                    21     detainer-case that just so happened to have been sealed. Of all the discovery
                   22
                           mechanisms, Attorney Bosse chose to issue admission requests to an unrepresented
                   23
                           litigant. Is it a far stretch to assume the goal in doing so was to hope Ms. Ruiz would fail
                   24
                           to respond – which is not that lofty of a goal when facing an unrepresented litigant –
                   25

                   26      and to then get the same requests deemed automatically admitted?

                    27            Having gotten the admissions – which involve assigning truth to billing
                   28
                           statements that neither Ms. Ruiz nor Ruben would have any capacity to admit as being
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               19
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                               Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 25 of 27



                           true – the trial to follow was almost unnecessary.
                      1

                     2              Beyond that, Attorney Bosse’s billings speak volumes. In the Foreclosure Case, it

                     3     took him 28-hours to research and draft the operative complaint. That’s $8,400.00. He
                     4
                           billed for injunctions that never happened. For efforts relating to an entry of default and
                     5
                           default judgment, a relatively standard procedure for most attorneys, he charged
                     6
                           another $20,175.00 (see Dolce Decl., Exhibit 1 [Appendix 1, Fig. 1.3] cf. with RJN,
                     7

                     8     Exhibit 9 [pgs. 24 through 36]).8

                     9              Consider simply as a microcosm Attorney Bosse’s entry on March 15, 2010: 6.50
                    10
                           hours for a “Court hearing; [to] review Court Docket and Minutes” in what is identified
                    11
                           as “Ruiz adv. National City Bank.” (RJN, Exhibit 9 [p. 27]).
                    12
                                    This should mean the UD Case, but there was no hearing on March 15, 2010 in
                    13

                    14     the UD Case. There was, however, an OSC set for the same date in the Foreclosure Case

                    15     (see RJN, Exhibit 16). But this OSC was as a result of Attorney Bosse’s failure to timely
                    16
                           seek the default of NCB. In any event, no one appeared in court on the 15th of March,
                    17
                           2010 (Id.). Yet $1,950.00 was billed to Ms. Ruiz anyway.
                    18
                                 VI.   CONCLUSION
                    19

                   20               Attorney Bosse knowingly violated Bankruptcy Code § 329 during the pendency

                    21     of Ms. Ruiz’s Bankruptcy Case. Since the Bankruptcy Court retains exclusive jurisdiction
                   22
                           over pre-petition attorney fees for both bankruptcy cases, and those fees “in connection
                   23

                   24

                   25      8       From 02/23/2010 and 03/02/2010, Ms. Ruiz was billed 4.50 combined hours for Attorney Bosse
                           to “prepare and file request for entry of default.” Most attorneys would spend perhaps five minutes to
                   26      prepare a Form CIV-100.

                    27            Consider also 04/24/2010 (3.50), 04/29/2010 (3.50) 04/30/2010 (2.50), 05/06/2010 (3.00),
                           05/13/2010 (2.50), 05/21/2010 (4.500, 05/24/2010 (2.50), 05/25/2010 (4.50). Most of these involve
                   28      Attorney Bosse “begin[ning] to prepare the default package.” How many times can one attorney begin the
                           same package? These numbers do not even contemplate Attorney Bosse “finaliz[ing]” the same packages.
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                                   20
     (909) 293-8449            DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                              BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43                     Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 26 of 27



                           with such” bankruptcy cases, the judgment arising in the Underlying Case – which is
                      1

                     2     based on Attorney Bosse’s fees before and during the Bankruptcy Case – is void for lack

                     3     of jurisdiction.
                     4
                                  And even if Attorney Bosse could somehow argue that his attorney fees were
                     5
                           compiled after the Bankruptcy Case was commenced (even though a third bankruptcy
                     6
                           was filed by him [in substance if not form] in February of 2010), the judgment
                     7

                     8     incorporates attorney fees that were subject to the exclusive jurisdiction of the

                     9     Bankruptcy Court. As a bankruptcy attorney, Attorney Bosse either knew this or should
                    10
                           have known this.
                    11
                                  Notwithstanding jurisdictional concerns, Attorney Bosse has charted for himself
                    12
                           what he thought was the perfect scheme. But documents do not lie, nor do – thankfully
                    13

                    14     – the courts. Hours upon hours of work was billed to the Ruiz family which they could

                    15     not verify, since the UD Case was put away under seal. In these circumstances, and
                    16
                           absent the jurisdictional avenue of relief, Ms. Ruiz would ask that this Court treat her
                    17
                           failure to defend herself in the Underlying Matter a product of extrinsic fraud.
                    18
                                  Doing so, the Court should vacate the judgment. As Ms. Ruiz’s fiduciary, Attorney
                    19

                   20      Bosse was in a special relationship with her owing duties that have obviously been

                    21     violated in procuring the subject judgment. In these unique circumstances, that alone
                   22
                           may support a finding of extrinsic fraud (see Estate of Sanders (1985), 40 Cal.3d 607,
                   23
                           615 [special circumstances for fiduciaries]).
                   24
                                  The undersigned is aware this Memorandum exceeds the page limits set by
                   25

                   26      California Rules of Court, Rule 3.1113. However, Ms. Ruiz would request that the Court

                    27     still consider the pages exceeding this limitation as is contemplated by Rule 3.1113(g).
                   28
                           ///
 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               21
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
               Case 2:09-bk-26198-BR Doc 47-1 Filed 09/24/20 Entered 09/24/20 13:22:43              Desc
                          Exhibit Exhibit 1 - Motion to Vacate in State Court Page 27 of 27



                                Dated:15 August 2019      Respectfully submitted by,
                      1

                     2                                    NONPROFIT LEGAL SERVICES, INC.

                     3
                                                          _/s/ Adam D. Dolce _________
                     4

                     5                                    ADAM DOLCE, ESQ.,

                     6                                    Attorney for the Defendant/Judgment Debtor:
                                                          KENYA RUIZ
                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                   20

                    21

                   22

                   23

                   24

                   25

                   26

                    27

                   28

 NONPROFIT LEGAL
   SERVICES, INC.
414 YALE AVENUE, SUITE B
  CLAREMONT CA 91711                                               22
     (909) 293-8449        DEFENDANT KENYA RUIZ’S MEMORANDUM IN SUPPORT OF MOTION TO VACATE/SET ASIDE JUDGMENT
                                                          BOSSE v. RUIZ, et al.
